UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7182


JACORI ANDRE CARTER,

                Plaintiff - Appellant,

          v.

BENJAMIN ULEP, “Medical Doctor”; LIEUTENANT WILLIAM; OFFICER
WELLS; OFFICER GAINEY; OFFICER HULL; L. O’NEAL, Nurse; M.
WOODRUFF, Nurse; D. TREIER, Nurse; G. EDWARDS, Nurse; T.
AUSTIN, Nurse; EDWARD CURRY, L.T.; OFFICER REECE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01425-LMB-JFA)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacori Andre Carter, Appellant Pro Se.      Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia;
Richard Carson Vorhis, Senior Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jacori    Andre        Carter        seeks   to   appeal    the   district

court’s order granting in part and denying in part a motion to

dismiss filed by two Defendants in Carter’s 42 U.S.C. § 1983

(2012) complaint.             This court may exercise jurisdiction only

over    final       orders,     28     U.S.C.        § 1291     (2012),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                  The order Carter seeks to appeal

is   neither    a    final    order     nor     an    appealable    interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal   contentions           are    adequately     presented     in   the

materials      before    this    court        and    argument     would   not    aid   the

decisional process.



                                                                                DISMISSED




                                               2